Citation Nr: 1214228	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle.

3.  Entitlement to an initial compensable disability rating for left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to May 2006.

This case came before the Board of Veterans' Appeals (Board) from a June 2007, rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative joint disease of the right and left ankles, assigning 10 percent disability ratings, and granted service connection for a left varicocele assigning a noncompensable percent disability rating, all as of June 1, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

In his notice of disagreement received in August 2007, the Veteran argued that he was entitled to a compensable evaluation for the left varicocele because it caused occasional pain and discomfort.  On the January 2007 examination it was reported that the varicocele was difficult to discern and that a cyst on the right scrotum (identified in service) was not tender.

At the very least, the Veteran's statement suggests a worsening of the disability since the last VA examination.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is potentially entitled to special monthly compensation (SMC) if there is loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002).  The Court has held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the veteran.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  The agency of original jurisdiction has not adjudicated such entitlement, and it could be potentially prejudicial for the Board to decide this issue in the first instance.  See Huston v. Principi, 18 Vet. App. 395, 403 (2004).

The degenerative joint disease of the Veteran's left ankle is rated under Diagnostic Codes 5010-5271, and his right ankle degenerative joint disease is rated under Diagnostic Code 5271, based on limitation of motion of the ankle.
 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2011).
 
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

A January 2007 VA examination report shows that the Veteran had pain on motion and severe, weekly flare-ups.  The Veteran indicated that he lost about 50 percent of functioning during these flare-ups.  The examiner did not provide an opinion as to loss of motion due to pain, whether the Veteran had flare-ups and, if so, to what extent these caused additional limitations to his right and left ankle function.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of disability due to the service connected varicocele.  The examiner should review the claims folder and any pertinent records contained in Virtual VA.

The examiner should determine whether a varicocele has been demonstrated at any time since June 1, 2006; and whether the scrotal cyst identified on the January 2007 VA examination was incurred in active service, is the result of the service connected varicocele, or was made worse by the varicocele.

The examiner should note all current manifestations of a varicocele and any other service connected disability of the scrotum or genitourinary system.

The examiner should also note whether the service connected disability causes loss of use of a creative organ.

Such loss of use exists where there is:
   atrophy of testes
   loss of erective function
   or absence of sperm production

The examiner should provide reasons for the opinions.

2.  Schedule the Veteran for an examination to determine the current level of disability due to the service-connected degenerative joint disease of both ankles.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of each ankle should be reported in degrees. 

The examiner should determine whether either ankle is affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should provide an opinion as to the severity of any limitation of right and left ankle motion.

The examiner should also provide an opinion as to whether the Veteran has loss of use of either foot; including whether he would be equally well served by amputation at either ankle with prosthesis in place.

Reasons should be given for all opinions.

3.  The agency of original jurisdiction should adjudicate the Veteran's entitlement to special monthly compensation based on loss, or loss of use, of a creative organ.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




